DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of compound 17, in the reply filed on March 24, 2021 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent necessary to determine patentability.  The elected species was found to be allowable.  Therefore, the examination of the Markush claims was extended.  Prior art was found that anticipates the Markush claims with respect to a nonelected species. Therefore, the claims were rejected and nonelected species were withdrawn from further consideration.  The claims were searched to the extent of the elected species, the full scope of claim 6, and additionally the nonelected species shown below on Section 7.
4.	Claims 9 and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on March 24, 2021.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on June 3, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Objections
6.	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018117034.  The reference has a filing date of December 18, 2017 and priority claim dated December 19, 2016.  The reference antedates the instant claims that have an effective filing date (national stage entry date) of July 3, 2018.  Priority claim to US 62,528,888 is noted.  However, the earlier date cannot be granted because the claimed genus is not sufficiently supported under 35 USC 112 by the priority document.  The priority document does not include disclosure of the compounds that have been excluded from the instant claims.
	The reference teaches compounds, and compositions comprising such compounds, that are within the scope of the claims.  See for example compound RB2 on page 230:  
    PNG
    media_image1.png
    99
    225
    media_image1.png
    Greyscale
.  The compound corresponds to the instant claims in the following manner:  J=phenyl; Z2=-O(CH2)n=1; W=O; Z1=(CH2)n=0N(R4a=H); R1=alkyl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626